On Petition for Rehearing. Filed June 25, 1917.
Christianson, J.
In respondents’ petitions for rehearing it is as*145sorted that we overlooked or disregarded §§ 7663 to 7666 Comp. Laws 1913, in our former decision. An examination of the foregoing opinion will show that this assertion is unwarranted. Bespondents’ counsel also contend that the sections cited give to the trial court power to ■entertain motions for a new trial in its discretion, whether such motions .are made within or after the expiration of the time in which an appeal from the judgment may be taken. If this contention is correct, a trial judge might entertain and grant a motion for a new trial years after the judgment had been rendered and the time .to appeal therefrom had elapsed. Is there anything in these statutory provisions to justify the belief that the legislature intended to grant such power or make such results possible? We think not. One of the purposes of the 1913 Practice Act was to prevent delay in litigation. The time in which •an appeal from the judgment might be taken was reduced from one year to six months, and the whole tenor and effect of the act was to make it possible, as well as to require, that proceedings for the reversal ■of a judgment be instituted within a shorter period of time than that which had formerly prevailed.
It is also contended that the service of notice of motion for a now trial within the time in which an appeal from the judgment might be taken operated to suspend the final character of the judgment. In support of this contention respondents’ counsel has cited the following authorities: Re McCall, 76 C. C. A. 430, 145 Fed. 899, and Mills v. Fisher, 16 L.R.A.(N.S.) 656, 87 C. C. A. 77, 159 Fed. 897; Conradt v. Lepper, 13 Wyo. 99, 78 Pac. 1, 3 Ann. Cas. 627, and Thomp. New Trials, § 2730.
An examination of these authorities discloses that they in no manner relate to the proposition involved in this case. They merely hold that where a motion for a new trial, or a- motion for a rehearing, is filed, that the final character of the judgment and ipso facto the time in which an appeal from the judgment may be taken, is extended. ‘That is, the decisions cited hold that where a motion for a new trial or .a motion for a rehearing is filed, the time in which an appeal or proceeding in error must be taken or , commenced is to be computed from the ■date of the denial of the motion, and not from the date of the rendition or entry of the judgment or decree.
Ordinarily, “unless the case comes within some special statutory *146provision, neither an appeal, writ of error, nor exceptions will now lie from an order granting or denying.a motion for a new trial, . . . but the ruling of the court on the motion is reviewable, if at all, only on appeal, writ of error, or exceptions after final judgment or decree.”' 3 O. J. p. 505, § 337.
An examination of the authorities cited, as well as the cases collated' in the note to Conradt v. Lepper, 3 Ann. Cas. 630, will disclose that the authorities sustaining the rule contended for by the respondents, arose in jurisdictions where no appeal would lie from an order granting" or denying a new trial; but the ruling on such motion was revieivable, if at all, on appeal from, or proceedings in error, upon the final' judgment. But these authorities can have no force or application in this state, because our statute expressly provides that “an appeal from a judgment may be taken within six months after the entry thereof by default or after written notice of the entry thereof, in case the party against whom it is entered has appeared in the action; and from an order within sixty days after written notice of the same shall have been given to the party appealing.” Comp. Laws 1913, § 7820. Manifestly this statutory provision leaves no room for application of the rule announced in the authorities cited by respondents, even if it was-invoked in a proper case.
Under our statute a motion for a new trial may be reviewed directly on an appeal from the order refusing or granting a new trial. And' while a party who moves for a new trial must embody in -his motion all grounds which constitute statutory reasons for a new trial, or be-deemed to have waived such grounds, still the remedy afforded by an appeal from the judgment and an appeal from an order denying a new trial are independent remedies.
The statutes furnish ample opportunity for persons aggrieved with a decision to obtain a review thereof. And, in our opinion, a party aggrieved must move for a new trial before the time in which an appeal may be taken from the judgment has expired. After that time no' proceedings can be instituted for a reversal of the judgment over the' objections of the adverse party. If a motion is made within that time and continued by the consent of the parties or by action of the court until a later, date, then the final character of the judgment is suspended. The motion is not made until it is submitted to or brought. *147within the breast of the trial court and some affirmative action taken thereon either by the court or the adverse party. The unsuccessful party cannot, by his own act and by the mere service of a notice of hearing of a proposed motion for a new trial at such future tiifie as he may see fit to designate, suspend and keep in abeyance the final and conclusive character of the judgment.
After a careful reconsideration of the questions involved, we are agreed that the former opinion should stand.
Rehearing denied.